Citation Nr: 1012410	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

 Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  By way of the December 2006 
decision, the RO granted the Veteran service connection and 
a noncompensable rating effective May 8, 2006. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

 2.  Since the date of claim of May 8, 2006, the Veteran's 
bilateral hearing loss is manifested by auditory acuity 
Level I in the right ear and auditory acuity Level I in the 
left ear.   


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral  hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
May 2006 correspondence.  This letter detailed the elements 
of a service connection claim, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
also require notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the RO 
informed the Veteran of the disability rating and effective 
dates in a February 2007 letter. 

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and 
VA treatment records.  The RO also afforded the Veteran VA 
examinations in December 2006 and March 2007; the Veteran 
testified that his hearing had not increased in severity 
since his VA examinations therefore, the Board finds that a 
new VA examination is not warranted.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
The Veteran testified before the Board in February 2010.    

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  




II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  Evaluations of a service-connected disability 
require review of the entire medical history regarding the 
disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question 
that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating 
accounts for all the prior treatment and the severity of the 
disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.    

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. §§  3.102, 4.3

Hearing loss is rated under the criteria of 38 C.F.R. 
§ 4.85, DC 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1993).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC),  
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000,  2000, 3000, and 4000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric Level I for essentially normal acuity, 
through  numeric Level XI for profound deafness.  38 C.F.R. 
§ 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the Veteran's test results do not meet 
the numerical criteria for such a rating.  In this regard, 
his  pure tone thresholds at each of the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 
30 decibels or less at 1000 Hertz, and 70 decibels or more 
at  2000 Hertz, in either ear.  Thus, application of 38 
C.F.R. §  4.86 is not warranted, and his bilateral hearing 
loss is to be rated by the usual method.   

At the Veteran's December 2006 VA contracted audiological 
examination the pure tone thresholds in the Veteran's right 
ear were 5, 10, 45, and 55 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the 
Veteran's right ear was 29 decibels and the speech 
recognition ability, using the  Maryland CNC Test, was 94 
percent.  Pure tone thresholds in  the Veteran's left ear 
were 10, 10, 30, and 40 decibels at the same frequencies.  
The average pure tone threshold in the Veteran's left ear 
was 23 decibels and the speech recognition  ability, using 
the Maryland CNC Test, was 94 percent.  As to diagnoses, the 
examiner indicated that the Veteran had a mild to moderate 
high frequency sensorineural hearing loss bilaterally.  

The Veteran's March 2007 VA contracted audiological 
examination report indicated  that pure tone thresholds in 
the Veteran's right ear were 10, 10, 50, and 55 decibels at 
1000, 2000, 3000, and 4000 Hertz.  The average pure tone 
threshold in the Veteran's right ear was 31 decibels and the 
speech recognition ability, using the  Maryland CNC Test, 
was 96 percent.  Pure tone thresholds in  the Veteran's left 
ear were 10, 10, 40, and 50 decibels at the same 
frequencies.  The average pure tone threshold in the 
Veteran's left ear was 28 decibels and the speech 
recognition  ability, using the Maryland CNC Test, was 96 
percent.  As to diagnoses, the examiner indicated that the 
Veteran had a sensorineural hearing loss problem.  

The Board observes that both the December 2006 and March 
2007 VA contracted audiological examination reports rendered 
decibel averages and speech discrimination scores that 
correlate to auditory acuity Level  I in the right ear and 
auditory acuity Level I in the left ear under Table VI of 38 
C.F.R. § 4.85.  Using Table VII of  38 C.F.R. § 4.85, the 
results warrant a 0 percent  (noncompensable) rating under 
Diagnostic Code 6100.  Therefore, the Board finds that at no 
point during the pendency of the appeal does the Veteran's 
bilateral hearing loss warrant a compensable rating. 
 
The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a higher 
(compensable) rating.  The use of hearing aids does not 
affect the Veteran's rating, as hearing tests are conducted 
without hearing aids.  38 C.F.R. § 4.85(a).  

At the Veteran's VA audiological examinations and at his 
hearing he stated that he could not hear or understand what 
people were saying and the he needed to face them to 
understand them.  See e.g., Martinak v. Nicholson, 21 Vet. 
App.  447, 455-56 (2007) (in view of potential entitlement 
to extraschedular rating the examiner should describe effect 
of hearing loss on occupational functioning and daily 
activities).  In exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the Veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  The criteria for extraschedular evaluation 
are that there is a marked interference with employment, or 
frequent periods of hospitalization, rendering impractical 
the application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The 
file does not show, and the Veteran has not alleged, that 
the criteria for extraschedular rating apply to his 
bilateral hearing loss.  The Board notes that in an August 
2009 statement the Veteran requested that his Board hearing 
be rescheduled because it would have interfered with his 
employment.  The Board finds that there is evidence that the 
Veteran was still working.  There is no evidence to support 
a finding that his bilateral hearing loss markedly 
interfered with employment or that it caused him to be 
hospitalized frequently. 

In sum, the Board finds that since the date of claim of May 
8, 2006, the Veteran's bilateral hearing loss has been 
manifested by auditory acuity Level I in the right ear and 
auditory acuity Level I in the left ear.  Under Table VI of 
38 C.F.R. § 4.85 these findings warrant no more than the 
current noncompensable rating.


ORDER

A compensable rating for bilateral hearing loss is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


